Citation Nr: 0839894	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2008, the veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  
A transcript is of record.


FINDINGS OF FACT

During the rating period on appeal, the veteran's PTSD was 
productive of complaints including anxiety, insomnia, and 
social isolation; upon objective evaluation, speech and 
thought processes were logical and coherent, the veteran was 
able to attend to activities of daily living, and there was 
no difficulty in understanding complex commands.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
and personnel records, and the veteran submitted private 
treatment records.  Further, he was afforded a VA medical 
examination in October 2003.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

In the present case, the veteran is assigned a 50 percent 
evaluation for PTSD, effective from January 21, 2003, the 
date of receipt of the original claim.

Under the general formula for rating mental disorders, found 
in 38 C.F.R. § 4.130, a 50 percent rating is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 
 
The Board has reviewed the evidence spanning the period on 
appeal, and finds that the criteria for an increased rating 
have not been met.  Specifically, the requirements for a 70 
percent rating have not been demonstrated by the evidence.

The Board first considers the rating period immediately 
following the filing of the initial service connection claim 
in January 2003, because there were a number of symptoms 
reported around that time which fall into the next higher 
rating category.  However, despite the presence of some such 
symptoms, the Board finds that the evidence supports the 
current rating of 50 percent, as will be discussed below.     

Just prior to filing his claim, the veteran was hospitalized 
at Good Samaritan Regional Medical Center from December 6, 
2002, to December 23, 2002, after an attempt at suicide.  He 
had severe lacerations to his legs and arms, and required 
surgery for the leg lacerations.  According to a progress 
note from the hospital dated December 6, 2002, the attempt 
was precipitated by the veteran's release from federal prison 
after a wire fraud conviction in August 2002.  In addition, 
according to a December 9, 2002, Social History, the 
veteran's girlfriend had left him while he was in prison, 
taking all of his savings with her, so that he was left with 
very little money to support himself upon release from 
prison.  He had been unable to find a job, and was homeless.  
He was discharged from the hospital with diagnoses of major 
depression and anti-social personality disorder.  

After discharge from the hospital, the veteran began 
attending therapy twice weekly at the Eugene Veterans' 
Center.  On January 3, 2003, he reported having combat 
nightmares 2 out of the last 7 nights, down from 4 to 7 
nightmares out of 7 nights a week just prior to his suicide 
attempt.  Currently, the veteran stated he woke up 4 to 5 
times per night, getting a total of 31/2 to 4 hours of sleep 
nightly.  The doctor observed that the veteran was hyper-
alert, and struggled with daily intrusive thoughts about his 
war experiences.  The therapy was to focus on suicidal 
ideation, which the veteran denied, and homelessness.  

The veteran continued therapy at the Eugene Vet Center until 
February 23, 2003, when he was admitted to the Good Samaritan 
Regional Medical Center again for suicidal ideation.  The 
discharge note indicates that the veteran's doctor questioned 
whether he was using suicidal ideas as a means of obtaining 
help in other areas of his life such as housing problems, or 
whether the veteran actually had thoughts of, and intent to, 
commit suicide.  The doctor also noted that the veteran 
evaded his questions regarding PTSD, so that he was unable to 
identify symptoms consistent with the disorder.  

The veteran was discharged from the Good Samaritan hospital 
on February 27, 2003, and immediately checked himself into 
the Portland VA Medical Center (VAMC) on February 28, 2003.  
Upon admission, he stated he had a plan to cut himself, and 
that over the past 4 weeks, his depression had worsened so 
that he now felt completely hopeless.  The veteran reported 4 
hours of sleep per night, poor short-term memory, and poor 
concentration.  Further, the veteran stated he had 
experienced at least 10 prior episodes of untreated 
depression beginning at age 9 or 10.  The doctor noted that, 
upon admission, the veteran was well-groomed and well-
dressed, and that his speech was at a normal volume and rate.  
The veteran presented with a "hopeless" affect.  Attention 
and concentration were good, and judgment was poor to fair.  
The doctor spoke with the veteran's therapist at the Eugene 
Vet Center, who stated the veteran uses suicidal ideation as 
a threat to exert leverage for what he wanted.  The doctor 
opined that the veteran's antisocial personality disorder and 
adjustment disorder with respect to his legal problems were 
more prominent than PTSD in terms of issues that needed to be 
addressed during his hospital stay.  Further, the veteran 
denied suicidal ideation throughout most of his hospital 
stay, and, per the doctor, used this as a manipulatory device 
rather than an expression of actual, current intent.  The 
doctor did diagnose PTSD, among other psychiatric and 
personality disorders.  Indeed, this is the first diagnosis 
of PTSD contained in the evidence of record.  The veteran was 
discharged from the Portland VAMC on March 7, 2003.     

Based upon the foregoing, despite the seeming severe nature 
of the veteran's hospitalization in February 2003, the Board 
finds that the criteria for an evaluation higher than 50 
percent for PTSD have not been met for the period through 
March 7, 2003, the date of the veteran's discharge from the 
hospital.  

The Board notes that suicidal ideation falls into the next 
higher, 70 percent, rating category.  However, the doctors at 
both the Good Samaritan Regional Medical Center and the 
Portland VAMC implied that the veteran was using suicidal 
ideation as a means of obtaining assistance with other 
problems, such as obtaining housing.  Thus, the Board finds 
that, although the veteran reported suicidal ideation in 
February and March 2003, a higher evaluation is not 
warranted. 

In addition, most of the veteran's symptoms during the same 
period - January to March 7, 2003 - were consistent with the 
currently assigned evaluation of 50 percent.  For example, 
the March 2003 discharge summary from the Portland VAMC 
describes him as clean and calm, with coherent speech of 
normal rate and volume, logical though processes, good 
memory, and poor judgment.  Also, a February 24, 2003, note 
from the Good Samaritan Regional Medical Center described the 
veteran as slightly depressed but coherent and alert, stated 
that he had a carefree attitude, and noted that he was 
joking.  

Thus, based on the number of other symptoms which are 
congruent with the current rating of 50 percent, the Board 
finds that the overall disability picture does not 
approximate the criteria for a 70 percent evaluation for the 
period January 21, 2003, to March 7, 2003, and that the 
disability picture more nearly approximates the criteria 
required for the assigned 50 percent rating, pursuant to 38 
C.F.R. § 4.7.

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the veteran's Global Assessment of 
Functioning (GAF) scores assigned during his hospitalization 
in February and March 2003.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Here, the veteran was assigned a GAF score of 40 at admission 
and discharge from the Good Samaritan Regional Medical Center 
in February 2003.  In this regard, scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

While hospitalized at the Portland VAMC, the veteran was 
assigned a GAF score of 30 in March 2003.  GAF scores ranging 
from 21 to 30 reflect behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).      

Despite the seriousness of the symptoms associated with the 
low GAF scores noted above, a higher rating is not justified 
on that basis because the objective evidence does not 
actually demonstrate symptoms commensurate with the GAF 
score.  Indeed, as already discussed, the competent evidence 
for the period in question does not show impairment in 
reality testing or communication, or hallucinations.  The 
only major impairments observed are impairment with social 
relationships, as well as an inability to work.  However, 
with regard to the latter, there is some indication in the 
veteran's Eugene Vet Center therapy notes that the lack of 
work could be due to other factors such as a lack of the 
appropriate paperwork and the veteran's criminal background.  
In any case, because the GAF scores of 30 and 40 are not 
consistent with the objective findings of record, the GAF 
scores are not accorded probative weight as to the veteran's 
actual disability picture.  

Next, the Board considers the rating period subsequent to May 
7, 2003, and finds that the veteran's symptomatology does not 
warrant the next higher rating category of 70 percent.  

The veteran is consistently described in the medical records 
as being oriented to time and place, and as being well-
groomed and wearing clean clothes.  In addition, his 
treatment providers describe his speech as normal.  During an 
October 2003 mental health examination at the Spokane VAMC, 
the psychiatric nurse practitioner described the veteran as 
being relaxed, talkative, and well-informed with regard to 
his medications and medical issues.  An April 2007 note 
describes the veteran as relaxed, talkative, friendly, and 
entertaining.  The Board also notes that the veteran 
presented as very articulate at the September 2008 video 
hearing before the BVA.   

The veteran's thought processes are consistently described as 
logical and normal, and there is, on the whole, no indication 
of memory impairment.  January 2006 and April 2007 notes from 
the Spokane VAMC describes the veteran's thought process as 
normal and logical, judgment as adequate or good, and memory 
and IQ as above average.  

Throughout the medical records, the veteran's mood is 
described as neutral, depressed, or anxious.  However, more 
often than not, his treatment providers found him to be 
pleasant.  For example, a May 2006 note from the Spokane VAMC 
describes the veteran's mood as euthymic.  A January 2007 
note from the Spokane VAMC describes the veteran as having a 
relaxed affect, with no indication of irritability or anger.  
The veteran consistently denied suicidal ideation after March 
2003, as indicated by the therapy notes and examination 
records.  

The veteran does have difficulty establishing and maintaining 
relationships with people.  As he testified at the September 
2008 hearing before the Board, his only "friend" is his 
dog.  Throughout the reports, the veteran states that he does 
not like to be around people, and that he goes out only to 
walk his dog and go grocery shopping.  An April 2007 note 
from the Spokane VAMC indicates he has contact with his 
parents who also live in Spokane.  

The veteran testified at his Board hearing that he has not 
worked since 1986.  During a psychological evaluation 
conducted by Dr. G. M. in December 2007, the veteran told the 
doctor that he had been terminated from his last job when he 
was convicted of wire fraud in 2000.  He had worked as an 
investment banker for 14 years, without any problems with his 
supervisor.  

The Board acknowledges that the veteran has reported some 
symptoms which fall into the next higher 70 percent rating 
category, namely, obsessional rituals and suicidal ideation.  

Per his testimony at the September 2008 Board hearing, the 
veteran does not like people to touch him.  Also, the veteran 
testified that he takes 6 hours to prepare to leave his 
house.  The preparation includes an hour-and-a-half long 
bath, shaving, speaking with a Star of David, and taking 
medications.  In a September 2008 letter from the veteran's 
psychotherapist, B.M., she states that these rituals are used 
to manage anxiety.  

Second, the veteran did report suicidal ideations in February 
and March 2003.  However, as previously discussed, the 
medical reports following those months consistently show that 
the veteran has denied suicidal ideation since that time.  

Despite these symptoms, the Board finds that the disability 
picture does not more nearly approximate the criteria for a 
70 percent rating.  His mood, judgment, and thought processes 
have been consistently normal.  He is described as being 
well-groomed.  He presented as a very articulate individual 
at the September 2008 Board hearing.  Although the veteran 
reports difficulty with social interaction and is not 
currently employed, the competent evidence most nearly 
approximates the criteria of the currently assigned 50 
percent evaluation.  

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the veteran's GAF scores assigned 
during various mental health assessments conducted throughout 
the rating period.  His GAF scores averaged in the low 50s 
after March 2003.  For example, the Spokane VAMC assigned GAF 
scores of 53 in September 2003, 50 in August 2004, 53 in 
November 2005, and 55 in December 2006. 

With reference to our discussion of GAF scores above, we 
further note that scores in the range of 41 to 50 represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
finds that the GAF score of 50 does not accurately represent 
the veteran's objective symptoms.  The evidence does not 
demonstrate suicidal ideation, and the veteran has been able 
to maintain a relationship with his parents.  Thus, the GAF 
score of 50 does not warrant in increased evaluation.  With 
regard to the other GAF scores in the low 50s, these symptoms 
are congruent with the 50 percent rating category currently 
assigned to the veteran, and thus do not support a higher 
evaluation.

Finally, the Board has also considered the June 2006 letter 
from the veteran's therapist, B.M., wherein she recommends an 
evaluation of 70 percent.  However, with all due respect for 
that opinion, the Board finds that the objective evidence 
contained in the medical records does not support an 
increased evaluation at this time.   

The Board acknowledges the veteran's service in Vietnam and 
his receipt of the Combat Action Ribbon.  However, based upon 
the foregoing, the Board finds that the criteria have not 
been met for an increased rating for PTSD during the rating 
period on appeal.  In reaching this conclusion, the benefit-
of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

Finally, while the veteran contends he has been unemployed 
since 1986 due to his PTSD symptoms, the evidence suggests 
that he was consistently employed as an investment banker 
until 2000 when he was convicted of wire fraud, and that some 
of the more recent difficulty in obtaining employment is due 
to that felony conviction.  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.  


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


